Citation Nr: 1442362	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-14 853	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder related to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran asked that jurisdiction over his claims file be maintained by the RO in St. Petersburg, Florida since he residences in both Massachusetts and Florida.  

In September 2010, the Veteran testified at a Travel Board hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In September 2013 the Board reopened and remanded the claim for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record shows that the Veteran did not have exposure to asbestos during service or to have a current asbestos-related disease and shows that this current lung disorders began many years after his active military service and were not caused by any incident of service. 



CONCLUSION OF LAW

The criteria for service connection for a lung disability claimed as due to asbestos exposure are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The notice requirements were accomplished in a letter sent in March 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because it was issued prior to the January 2008 rating decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board and presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ identified the issue to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited with respect to the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Concerning the duty to assist, the Veteran's service personnel records, service treatment records, and private and VA treatment records have been obtained.  The Board also notes that actions requested in the prior remand have been undertaken.  Pursuant to the 2013 remand the agency of original jurisdiction (AOJ) requested the Veteran provide information for any post-service relevant treatment records since 1970 and provided authorization release forms to obtain any such records.  The development undertaken by the AOJ also satisfies the M21-1MR development requirements for claims based on asbestos exposure by obtaining information about the Veteran's alleged asbestos exposure from the Department of the Navy, Naval Sea Systems Command (NAVSEA), Navy Asbestos Litigation Support Office (NAVALSO) and National Archives and Records Administration (NARA).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  A VA examination and an independent medical opinion were obtained in connection with the claim which the Board finds are adequate to adjudicate the claims because after a review of the record on appeal or an examination of the Veteran the examiners provided opinions as to the origins of the appellant's current lung disorders based on citation to relevant evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  However, there is no specific statutory guidance with regard to asbestos-related claims, and the Secretary has not promulgated any regulations in regard to such claims.  VA has issued a circular on asbestos-related diseases.  Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular are included in a VA Adjudication Procedure Manual, M21-1MR, Part IV. ii.2.C.9 (Dec. 13, 2005). 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a Veteran's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997). 

The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  Specifically, the Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id.  at Subsection (a). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Rating specialists must determine whether or not service records demonstrate a veteran was exposed to asbestos during service, ensure that development is accomplished to determine whether or not a veteran was exposed to asbestos either before or after service, and determine whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  M21-1MR, Part IV.ii.2.C.9(h). 

For a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking).  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This statute and regulation, however, do not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112 or 1116. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all the evidence in the VBMS and virtual VA records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's primary contention is that he was exposed to asbestos while serving on Navy ships during active duty.  The Veteran initially indicated that only his interstitial lung disease was due to asbestos exposure.  However, subsequent statements suggest that he attributes all of his current lung disorders to asbestos exposure.  Specifically, the Veteran claims he was exposed to asbestos while serving aboard the U.S.S. York County from 1957 to 1961, and the U.S.S. Compton from 1968 to 1970, while they were undergoing overhaul/renovations, especially in the radio room where he worked as a radioman.  

Initially the Board notes that service connection for residuals spontaneous pneumothorax has been established and as such, that issue is not on appeal before the Board at this time.  

Before proceeding further, the Board notes that the evidence of record contains a diagnosis of a lung disability.  As such, the presence of a current disability is not at issue in this case.  Having determined that the Veteran has been diagnosed with a lung disability, the remaining question before the Board is whether such disability is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The service treatment records show that in January 1961 the Veteran seen for spontaneous penumothorax, following treatment the Veteran returned to full duty.   On July 1964 re-enlistment examination and on separation from service in April 1970, the Veteran's lungs were clinically evaluated as normal and chest x-rays were negative.  Included in the service treatment records was a March 1974 cardiology treatment note that recorded a history significant for heavy tobacco use.  

After service, VA treatment records in November 1984 documented treatment for right-sided spontaneous pneumothorax secondary to rupture of bullous emphysematous disease, cigarette abuse, 80 pack per year, chronic obstructive pulmonary disease (COPD) symptoms, and transient ill-defined right lower lobe infiltrate.  On VA examination in February 1990, the Veteran reported a history of asbestos exposure in service.  The examiner noted a history of pneumothorax. Pulmonary function test revealed mild obstructive airway disease.  Chest x-rays dated in March 2007 show calcified nodule in the right apex measuring up to 1.7 cm in diameter which most probably represents a granuloma.  A history of emphysema was noted.  

Most recently, a June 2014 private report PET/CT scan showed right upper lobe mass in the apex median.  No adenopathy or pleural effusion was demonstrated.   There were small calcified pleural plaques compatible with a history of asbestos exposure.  The impression was right apical lung mass invading the mediastmum with no evidence of metastatic disease.  

The Veteran's Personnel Form DD-214 lists his military occupational specialty (MOS) as a radio operator.  There is no indication that his MOS involved actually working on the insulation on the pipes or construction projects and his MOS is not considered to be one which poses a great risk of asbestos exposure.  It is acknowledged that asbestos was used on a number of naval ships during the 1900s. However, simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.  See Dyment v. West, 13 Vet. App. 141 (1999).

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9 (f) includes a list of major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products and military equipment.  Of note, radio operator is not listed.   

Pursuant to the Board's remand instructions, the AOJ undertook appropriate development and made multiple attempts to verify whether the Veteran was exposed to asbestos at the duties and locations where he was assigned during service.  The AOJ contacted NAVSEA, NAVALSO, and NARA for verification of asbestos exposure during the Veteran's service aboard the U.S.S. York County from 1957 to 1961 and the U.S.S. Compton from 1968 to 1970, however, a search of the database found no documents related to this request.  

The Veteran appears to assert that he participated in demolition or repair of naval ships and/or was aboard these ships when they were undergoing repairs at the ship yard.  Nothing in service personnel records or the information obtained from NAVSEA, NAVALSO, and NARA corroborates that he performed duties that would have exposed him to asbestos, nor has he provided any documentation of such exposure.

Although the Veteran is competent to provide evidence of his duties and experiences, when assessing credibility and probative value, such report must be weighed against the other evidence.  See, e.g, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here-even if the Veteran is deemed competent report exposure to what he now thinks was asbestos during service, the Board assigns low probative weight to the Veteran's unsupported report of exposure to asbestos during service as alleged-which, notably was first given after service in connection with his claim for VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  As such, despite the Veteran's assertions of in-service exposure to asbestos, the Board finds that the most probative evidence of record shows that the Veteran was not exposed to asbestos during service.  

As for medical nexus evidence between the currently diagnosed lung disabilities and service, the Board notes that on VA examination in January 2014, the examiner noted a history of pleural plaque on chest CT, diagnosed in 2013.  The Veteran reported being in the Navy for almost 14 years.  During that time he was on ships that had asbestos padding everywhere.  He also related going into ship yards for ship work.  Reportedly, following discharge from service x-rays of the lungs were consistent with damage from asbestos.  The examiner diagnosed status post-spontaneous pneumothorax in-service and post-service, resolved, not due to asbestos exposure.  The examiner also noted a diagnosis of calcified diaphragmatic pleura on the left side (pleural plaque), which the examiner opined was at least as likely as not due to the alleged asbestos exposure.  The examiner based the opinion on the finding that while isolated plaques may be associated with tuberculosis, trauma, and hemothorax; multiple lesions having the classic appearance are almost invariably associated with asbestos exposure.  The examiner explained that pleural plaque is a localized thickening of the parietal pleura.  Pleural plaques usually develop 20 years after asbestos exposure and serve only as a marker for such exposure.  They occur most commonly on the middle part of the diaphragm, on the posterolateral chest wall between the seventh and 10th ribs, or on the lateral chest wall between the sixth and ninth ribs.  Unlike diffuse pleural thickening, no impairment of lung function is associated with pleural plaques.  In providing the opinion the examiner relied on the Veteran's alleged in-service asbestos exposure.  It was noted that pulmonary function tests revealed no abnormalities and there was no objective evidence of asbestosis.

However, the Board assigns little probative weight the January 2014 VA examiner's opinion because it is based upon the Veteran's unsubstantiated and uncorroborated reports of 14 years of asbestos exposure during the performance of his duties in service.  As noted above, there is no evidence of record which supports or confirms that the Veteran was actually exposed to asbestos in service.  The Board notes that as a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate factual premise or on an unsubstantiated account of a claimant, has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

As the Veteran's alleged asbestos exposure was not corroborated, an independent medical opinion was obtained to determine the nature and etiology of the currently diagnosed lung disability.  In this regard, the physician noted in the report that the Department of the Navy, Naval Sea Systems Command, found no records or evidence of asbestos exposure while the Veteran was working as a radioman onboard the U.S.S. County from 1957 to 1961 and onboard the U.S.S. Compton from 1968 to 1970, while they were undergoing overhaul/renovations, as alleged.  Accordingly, based on a review of all the evidence of record, to include the service records, private treatment records, VA examination reports, and VA treatment records, this medical expert opined that it was less likely than not that the Veteran's claimed lung condition was related and/or secondary to an asbestos exposure.  The examiner noted that the Veteran had been diagnosed and had a clinical history of treatment for COPD, a lung mass, pneumothorax on right, and tobacco abuse.  Given the fact that the Veteran's claimed in-service exposure to asbestos could not be confirmed, the physician opined that the Veteran's lung condition was less likely than not due to asbestos exposure.  To the extent that there was radiographic evidence of calcified pleural plaques, the physician explained that while pleural plaques are a marker for exposure to asbestos and are often associated with other asbestos-related conditions, these radiographic findings, as well as the Veteran's lung disorders, were also common in smokers.  Significantly, the Veteran had a past medical history of cigarette smoking.  As such, the physician associated the Veteran's lung disorders, to include COPD, with tobacco abuse. 

To the extent that the Veteran's lung disorders have been attributed to cigarette smoking, as previously noted, for claims filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The Board acknowledges the Veteran's belief that he was exposed to asbestos in service and that he has a lung disability as a result of such exposure.  Under certain circumstances, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issues in this case, in-service asbestos exposure, and if so, the medical relationship, if any, between such exposure and service-fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In other words, in this case, the Veteran simply does have the training and expertise to persuasively establish the required elements of his claim solely on the basis of his own lay assertions. 

With regards to the medical treatise evidence filed by the Veteran in support of his claimed exposure to asbestos, the Board does not find these articles probative evidence because they are generic text containing no specificity as to the facts surrounding the Veteran's complaints, diagnoses, or treatment for his lung disorder.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

For all the foregoing reasons, the claim for service connection for a lung disability claimed as due to exposure to asbestos must be denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder related to asbestos exposure is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


